Citation Nr: 1426978	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  06-17 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for bilateral carpal tunnel syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher

INTRODUCTION

The Veteran served on active duty from December 1984 to October 1987.  She also served in the United States Naval Reserve from February 1982 to November 1983 and in the United States Army Reserve from November 1983 to December 1984, and again from December 1984 to February 2005. 

These matters come before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina. 

The Veteran had a hearing before the Board in August 2007.  A transcript of the hearing is of record. 

In January 2008 and July 2010, the Board remanded the issues on appeal for further development.

In June 2012, the Board advised the Veteran that the Veterans Law Judge who conducted the August 2007 hearing is no longer employed by the Board and asked her whether she wished to appear at another hearing.  She was advised that if she did not respond within 30 days of the date of the letter, the Board would assume she did not want another hearing and would proceed accordingly.  The Veteran did not respond.  Thus, the Board has proceeded with the adjudication of her appeal.

This case was again before the Board in July 2012 when it was remanded for additional development.  In March 2014, an opinion from a Veterans Health Administration (VHA) medical expert was obtained.

By rating decision in January 2013, the Appeals Management Center (AMC) in Washington, D.C., granted service connection for left thumb tenosynovitis.  The United States Court of Appeals for the Federal Circuit has held that an award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the veteran's notice of disagreement on such issue.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  Therefore, the matter of entitlement to service connection for left thumb tenosynovitis is not before the Board.

In addition to the paper claims file, there are Virtual VA (VVA) and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.  The documents in the VVA and VBMS files are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  The most credible and competent evidence does not support the conclusion that hypertension had its onset in service or within one year of service discharge or is otherwise etiologically related thereto, or that it was caused or aggravated by a service-connected disability.

2.  The competent and credible evidence of record fails to establish the presence of carpal tunnel syndrome in service or at any point during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the Veteran's military service, may not be presumed to have been incurred in service and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

2.  Bilateral carpal tunnel syndrome was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in June 2005 and March 2006 advising her of what the evidence must show and the respective duties of VA and the claimant in obtaining evidence, as well as the appropriate notice with respect to the disability-rating and effective-date elements of the claim.  Although the Veteran was not provided complete notice until after the initial adjudication of the claim, there is no prejudice to her in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The originating agency subsequently readjudicated the claim based upon all evidence of record (see May 2006 Statement of the Case) before the case was sent to the Board.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

VA's duty to assist has also been met.  The Veteran's pertinent medical records, to include service treatment records (STRs) and identified, available post-service treatment records have been obtained.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records.  

In its earlier Remands, the Board requested that the RO/AMC confirm the Veteran's Naval and Army Reserves service dates, to include dates and periods of ACDUTRA (active duty training) and INACDUTRA (inactive duty for training); obtain VA treatment records; and, obtain VA medical opinion addressing the nature and etiology of the Veteran's hypertension and previously diagnosed neurological disability of the hands, to include carpal tunnel syndrome.  When the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).   

Accordingly, the outstanding VA treatment records were requested and obtained to the extent possible.  It was noted by the Salisbury VA Medical Center (VAMC) that there were no records prior to 1987.  The AMC also requested verification of the Veteran's Reserve dates from the Defense Personnel Records Information Retrieval System (DPRIS).  Records from DPRIS were received, but they do not confirm any periods of ACDUTRA or INACDUTRA.  Although the AMC did not fully document its efforts to obtain this information or issue a statement regarding its unavailability, given the history of attempts, the Board finds that further attempts would be futile.  There has been effective compliance with the Board's remand instructions.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)

The Veteran has been afforded the appropriate VA examinations for her hypertension and carpal tunnel syndrome claims.  The Board also obtained an opinion from the appropriate VHA medical specialist regarding the hypertension claim.  The reports of these VA examinations indicate that the examiners reviewed the Veteran's past medical history and claims file, recorded his current complaints, conducted appropriate evaluations, and provided the information necessary to evaluate his claimed disorders.  Taken together, the Board concludes that these examination reports are adequate for the purpose of rendering a decision as to the Veteran's disabilities in the instant appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Discussion of the Veteran's August 2007 Board hearing finally is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2) . Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified.  Information was elicited from the Veteran concerning the nature and etiology of her neurological disabilities as well as her hypertension.  Her history of treatment for these disorders was discussed as well her dates of service.  

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claims.

II.  Service Connection 

A.  Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as hypertension and organic diseases of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  hypertension and organic diseases of the nervous system are qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (2013).  In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, including evidence in VVA.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims. 

B.  Factual Background

The Veteran seeks service connection for hypertension, to include as secondary to service-connected arthritis, tenosynovitis and knee disabilities.  She also seeks service connection for bilateral carpal tunnel syndrome, related to typing duties in service.

The Veteran's STRs for her period of active duty from December 1984 to October 1987 do not show any findings of high blood pressure or carpal tunnel syndrome.  


A December 1987 VA examination report notes no findings of hypertension.  On examination, the Veteran's blood pressure was 100/60.  [For VA purposes, "hypertension" means diastolic blood pressure that is predominantly 90 mm or greater, while "isolated systolic hypertension" means systolic blood pressure that is predominately 160 mm or greater, with a diastolic blood pressure of less than 90 mm. See 38 C.F.R. § 4.104 , Diagnostic Code 7101, Note 1 (2013)].

Following service, a February 1988 rating decision granted service connection for right knee disability.  A March 1990 rating decision granted service connection for left knee disability.

A May 1999 VA pre-operative evaluation notes that the Veteran's medical history was negative for hypertension.  A list of her current medications includes no hypertension medication.

The first medical evidence of record pertaining to hypertension is dated in 2001.  Specifically, VA treatment records note that the Veteran complained that her blood pressure was running a little high in June 2001.  Blood pressure reading was 149/82.  A May 2002 VA outpatient treatment record notes the Veteran's history of hypertension for one year.  Subsequent VA treatment records note a diagnosis of hypertension; medication was prescribed to control blood pressure.

VA outpatient treatment records dated in May and June 2002 note the Veteran's complaints of numbness in the right thumb.  A provisional diagnosis of carpal tunnel syndrome was noted.  Use of a splint was recommended until a diagnosis was confirmed.

An October 2008 VA hypertension examination report notes that the Veteran reported that she was diagnosed with hypertension in 1992.  However, the examiner noted that a review of the claims file showed elevated blood pressure reading in 2001, after which time medication was initiated.  After examining the Veteran, the examiner stated that hypertension was not related to the Veteran's military service.

The October 2008 VA neurological examination report notes the Veteran's history as a typist in the military as well as her complaints of aching in her hands, especially her thumbs, since that time.  It was noted that the Veteran had arthritis in her hands.  She denied any nocturnal pain in the hands, wrists, or elbows.  Electromyography testing was within normal limits.  In a January 2009 addendum, the examiner opined that the Veteran did not have carpal tunnel syndrome or any other neuropathy.  In this regard, the examiner noted that nerve conduction studies in 2002, 2005 and 2008 were normal.

A February 2009 rating decision granted service connection for arthritis of the right and left hands.  

During a September 2010 VA examination, the Veteran reported a history of hypertension since 1997.  She also stated that she had been taking medication for hypertension since 1987.  The examiner noted a review of the Veteran's medical records did not confirm this.  The examiner also noted that this was different from that of the October 2008 VA examination when the Veteran reported a history of hypertension since 1992.  After examining the Veteran, the examiner stated that hypertension was not incurred during active duty or training. 

An October 2010 VA examination report notes the Veteran's complaints of diffuse numbness and weakness in both hands.  On examination, mildly diminished light touch and vibratory sensation was noted over the thumbs and index fingers.  Phalen's test was negative bilaterally.  No electromyogram or nerve conduction study was conducted, and the claims file was not reviewed by the examiner.  The diagnosis was mild bilateral carpal tunnel syndrome.  In a January 2011 addendum, the VA examiner stated that review of the claims file showed no symptoms related to carpal tunnel syndrome in service; therefore, any post-service neurological disability of the hands was not related to service.

An October 2012 VA hypertension examination report notes that the Veteran reported being diagnosed with hypertension during service in 1987.  She further stated that medication was started at that time.  The examiner commented that a diagnosis of hypertension in 1987 was not found after reviewing the records.  The examiner opined that hypertension progressed naturally, and was not aggravated beyond natural progression by military service.  However, the examiner failed to provide an opinion concerning aggravation.  

An October 2012 VA peripheral nerves examination report notes that no peripheral neuropathy was found on examination.  Strength testing was normal.  Multiple nerve conduction studies were normal.  The examiner noted that the Veteran had no complaints of numbness or tingling, and opined that the Veteran's complaints of hand pain related to her (service-connected) arthritis.  In a March 2013 addendum, the VA examiner stated that the Veteran does not have carpal tunnel syndrome, noting that all EMGs have been negative.  

A January 2013 rating decision granted service connection for left thumb tenosynovitis.  

A VHA opinion was received in March 2014.  After reviewing the claims file, the VHA physician opined that the Veteran's hypertension was not caused or aggravated by her service connected disabilities, or treatment for these disabilities.  The VHA physician observed that the first documented diagnosis of hypertension was in 2001, at which time medication was initiated.  He opined, "At that time she would have been 56 years old and it is very likely to have hypertension diagnosed at that age regardless of history of military service."  The VHA physician also noted the Veteran's history of arthritis and tenosynovitis, which were treated with anti-inflammatory medications.   He stated that such medications "can exacerbate hypertension previously diagnosed and can lead to hypertension.  But, they usually have to be taken for extended periods of time and at high therapeutic dosages, neither of which I believe were present for this patient.  Due to this I think it is unlikely that her hypertension was caused or aggravated by treatment of her arthritis."


	(CONTINUED ON NEXT PAGE)



C.  Analysis

Hypertension

The Veteran's post-service treatment records and examination reports show a diagnosis of arthritis.  As regards secondary service connection, the March 2014 VHA expert opined against the possibility that the Veteran's hypertension is proximately due to or the result of a service-connected disability, to include arthritis, tenosynovitis and knee disabilities, by virtue of causation or aggravation.  There is no medical opinion to the contrary.  In fact, as discussed above, the medical opinions addressing this question are against the claim.  In particular, the Board has found the March 2014 VHA opinion to be highly probative because it is based on a review of the Veteran's pertinent history, including the Veteran's statements, STRs, post service treatment records and examination reports, and it includes adequate reasons and bases to support its conclusion. 

The Board next turns to consideration of possible entitlement to service connection for hypertension on a direct-incurrence basis, but finds the claim also lacking in this respect.  There is no objective indication of in-service incurrence hypertension.  The STRs are completely unremarkable for any complaint, treatment, or clinical diagnosis of hypertension during active duty military service, as noted above.

Full consideration has been given to the Veteran's assertion that he hypertension first manifested in service or within a year of her service discharge.  However, multiple clinical records do not support this assertion.  The first recorded diagnosis of hypertension is not until June 2001, nearly 14 years after service.  Her statements have also been inconsistent.  She has reported at times that the onset of her hypertension was in 1987, 1992, and 1997.  Such tends to cast question as to the Veteran's credibility as a historian in this matter.  Thus, in sum, the record fails to show by objective evaluation that the Veteran manifested any hypertension to a degree of 10 percent by October 1988 (within the first year following his active duty service discharge, in October 1987).  

Consideration has also been given to the Veteran's contention that her hypertension is related to her service connected disabilities or active service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, cardiovascular disorder, including hypertension, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Hypertension is not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that a blood pressure readings and other specific findings is needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, there is no indication that the Veteran is competent to etiologically link her current diagnosis of hypertension to a service-connected disability or any symptoms she may have experienced in service.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating cardiovascular disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

The Board has also considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

Bilateral Carpal Tunnel Syndrome

Upon review of the evidence, the Veteran's STRs are completely silent as to any complaints or findings related to carpal tunnel syndrome.  More importantly, there is no post-service medical evidence of any carpal tunnel syndrome.  The Veteran first complained of this disability in 2002, nearly 15 years after service.  There was initially a question as to whether the Veteran's complaints of hand pain and functional impairment were the result of carpal tunnel syndrome.  However, neurological examination at that time was normal.  Arthritis of the hands was diagnosed, but no carpal tunnel syndrome was ever confirmed by nerve conduction studies or electromyogram.  In other words, the Veteran has presented no evidence dated during the appeal period showing an actual diagnosis related to the claimed disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  There is also no evidence of vertigo at any time proximate to when the Veteran filed his claim.  See Romanowsky v. Shinseki, No. 11-3272 (Vet. App. July 10, 2013) (considering the application of McClain on a diagnosis predating the filing of a claim).

The criteria under Jandreau have not been met.  There is no confirmed medical diagnosis of carpal tunnel syndrome (or similar neurological diagnosis) of record to rely on, either contemporaneously or at a later time.  Indeed, while the Veteran is competent to report experiencing symptoms of pain and numbness in her upper extremities, she lacks the necessary the requisite medical training, expertise, or credentials needed to render a diagnosis.  As such, the claim must fail.  See Brammer, supra.

The Board has also considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for hypertension is denied. 

Service connection for bilateral carpal tunnel syndrome is denied. 


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


